OPINION ON MERITS
On the 17th of October, 1946, upon her petition this cause was dismissed as to Cora Hughlett the appellee named in the assignment of errors and the State of Indiana was 2, 3.  substituted as appellee with notice to the Attorney General. In the opinion then written, 69 N.E.2d 17, the facts sufficiently appear. The Attorney General has filed a response confessing error in that there was no compliance by the judge with § 3-908, Burns' 1946 Replacement which entitles a person charged with indirect contempt *Page 565 
to a rule, and notice thereof, alleging the facts constituting the specific charge in order that he may have an opportunity to purge himself before he is punished. In Oakland Coal Co. v.Wilson (1925), 196 Ind. 501, 149 N.E. 54, this section was said to be declaratory of the common law. It is a fundamental right of due process that one who is subject to punishment be informed of the charge and be given time to answer. Summary punishment for direct contempt is an exception to this rule. This was an indirect criminal contempt, § 3-903, and therefore § 3-908 is applicable.
Judgment reversed.
NOTE. — Reported in 69 N.E.2d 597.